Name: Council Regulation (EC) No 2273/96 of 22 November 1996 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1997 fishing year
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  prices;  marketing
 Date Published: nan

 No L 308/4 EN Official Journal of the European Communities 29 . 11 . 96 COUNCIL REGULATION (EC) No 2273/96 of 22 November 1996 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1997 fishing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common or ­ ganization of the market in fishery and aquaculture products ('), and in particular Article 9 (3), Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9 (2), of that Regulation , these prices should be maintained and decreased according to the species for the 1997 fishing year, HAS ADOPTED THIS REGULATION: Article 1 The guide prices for the fishing year . 1 January to 31 December 1997 for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial cat ­ egories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1996 . For the Council The President S. BARRETT (') OJ No L 388 , 31 . 12. 1992, p . 1 . Regulation as amended by Regulation (EC) No 3318/94 (OJ No L 350 , 31 . 12 . 1994, p . 15). 29 . 11 . 96 I EN 1 Official Journal of the European Communities No L 308/5 ANNEX (ECU/tonne) Group of products Commercial specifications Guide price 1 . Sea-bream (Dentex dentex and Pagellus spp.) Frozen , in lots or in same products original packages containing the 1 525 2 . Squid of the species Loligo patagonica Frozen , not cleaned, the same products in original packages containing 1 057 3 . Squid (Ommastrephes sagittatus) Frozen, not cleaned, the same products in original packages containing 961 4. Illex argentinus Frozen, not cleaned, the same products in original packages containing 897 5 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola Rondeletti Frozen, in original products packages containing the same 1 968 6 . Octopus (Octopus spp.) Frozen, in original products packages containing the same 1 911 7 . Lesser or Greenland halibut (Reinhardtius hippoglossoides) Frozen, in original products packages containing the same 1 900 8 . Whole hake of the genus Merluccius spp. Frozen , in original products packages containing the same 1 290 9 . Fillets of hake of the genus Merluccius spp . Frozen , in original products packages containing the same 1 593 10 .  Prawns of the species Parapenaeus longi ­ rostris Frozen, in original products packages containing the same 4 120  Other species of the family Penaeidae Frozen, in original products packages containing the same 7 985